Citation Nr: 0730873	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin and scalp 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  In addition, he served on periods of active duty for 
training in the National Guard from June 1975 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a hearing before a Veterans Law Judge 
in August, 2004.  In May 2005, however, he withdrew his 
request for a hearing.  

The veteran submitted evidence through his DAV representative 
in December 2005, following certification of the appeal to 
the Board.  In a waiver submitted on the veteran's behalf by 
his DAV representative, the veteran waived the right to have 
the additional evidence referred to the "agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case" as provided in 38 C.F.R. § 20.1304.  

FINDINGS OF FACT

1.  The veteran's service medical records for the period 
between June 1972 and June 1975 fail to show any complaints, 
treatment, or diagnosis for a skin or scalp condition.

2.  The first medical record of a skin or scalp disorder is 
reflected in private medical records dated in 1982, when the 
veteran reported the condition had existed for four years.  

3.  The first military medical records that reflect a skin or 
scalp disorder are records from a reserve examination in 1984 
while a member of the Alabama National Guard, when the 
veteran reported the condition had existed for 6 months.  

4.  The probative evidence of record does not show that a 
current skin and scalp disorder were incurred during active 
duty or a period of active duty for training.  



CONCLUSION OF LAW

The criteria for service connection for a skin and scalp 
disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated January 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

				Service Connection	

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this matter, the veteran served on active duty and also 
served on periods of active duty for training in the Alabama 
National Guard.  With respect to the National Guard service, 
active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  The presumptions of soundness and 
aggravation do not apply to ACDUTRA or INACDUTRA.  

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Only service department records can establish if and 
when a person was serving on active duty, ACDUTRA or 
INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 
Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (2006), limiting the type of evidence accepted to 
verify service dates. 

The veteran currently has perifolliculitis capitis with 
pruritis, folliculitis keloidal, and scarring alopecia of the 
scalp.  The disability was most recently diagnosed during a 
VA medical examination in February 2003.  Accordingly, there 
is evidence of a current disability, and the question then 
turns to whether it was incurred during a period of active 
duty or ACDUTRA.  

On his initial application for VA compensation benefits, the 
veteran asserted that the skin and scalp disorder began 
during service from 1972-1975, and that he has been suffering 
from it ever since.  In other documents of record, .e.g. a VA 
Form 21-4138 filed in July 2004, he asserts that the skin 
condition was initially manifested in 1977.  This distinction 
is significant, because, as noted above, in 1977 the veteran 
was not on full time active duty in the United States 
military but served in the National Guard.  Accordingly, a 
disease such as skin disease would need to be incurred during 
a period of active duty or ADUTRA.  As noted, VA compensation 
benefits are not available for diseases incurred during a 
period of INACDUTRA.  

The Board will first address whether a current skin condition 
was incurred during the veteran's active duty service in the 
U.S. Army from June 1972 to June 1975.  The veteran's service 
medical records for the period of active duty from 1972-1975 
reveal no complaints or findings indicative of a skin 
disorder or scalp disorder.  On the veteran's report of 
examination upon entry in service in 1972, and upon 
separation from active service in 1975, the veteran and the 
military examiners reported no findings of a disorder of the 
skin or the scalp.  Based on this evidence, it does not 
appear that the veteran had any problem with a scalp or skin 
disability during active service or at the time the veteran 
left active service in 1975.  

Although the service medical records for his active duty 
period do not show a record of the veteran ever having had a 
skin or scalp condition, the veteran offers the statements of 
his close friend, A. M. B., and family member D. B., both of 
Montgomery, who contend that they observed this condition on 
the veteran soon after his return from service.  While it is 
possible that the veteran's military experiences in service 
brought him into close proximity to some fungus that caused a 
present condition on the skin and scalp areas, the Board 
finds it pertinent to note that there was no complaint or 
medical finding regarding any rash, skin problem, or fungus 
of the scalp or skin during active service or for many years 
thereafter.  More importantly, the positive medical 
examination evidence, completed at the time, and signed by 
the veteran, indicates otherwise.  

With regard to the statements of A. M. B. and D. B., they 
were asked 30 years after the veteran's release from active 
duty to recall events the veteran himself did not consider 
worthy of noting on medical examination statements for which 
he was the partial preparer.  In sum, the Board finds these 
lay statements are not of sufficient probative value to 
overcome the veteran's own signed military medical 
examinations in which he stated his skin and scalp were 
'normal' in 1975 and the physical examination findings of the 
same date which also showed normal skin.  

Turning to the question as to whether the skin condition was 
incurred during a period of ACDUTRA, the veteran's service 
personnel records show that he served on ACDUTRA for 15 days 
annually for the period from June 1975 to 1982.  From 
December 1983 to March 15, 1984 he served on ACDUTRA.  

National Guard records reflect that he was seen for medical 
treatment on March 27, 1984, with complaints of hair loss and 
bumps on the back of his head.  He reported a 6-month history 
of the condition.  In addition, a skin condition affecting 
the scalp was diagnosed during a July 1982 examination by 
R.W.W., M.D.  At that time, he reported he had had the 
condition for four years.  

These records are insufficient to establish that a skin/scalp 
condition was incurred during a period of ACDUTRA.  The 
history of the disease as provided in the March 27, 2004, 
medical treatment record, establishes its initial incurrence 
during a time prior to his period of ACDUTRA from December 
1983 to March 15, 1984.  The record from R.W.W., M.D. would 
establish the date of initial incurrence in 1978.  While the 
veteran served 15 days annual ACDUTRA in 1978, there is no 
probative evidence of record indicating that a skin/scalp 
condition was incurred during ACDUTRA.  

Finally, it is important to note that while the veteran was 
afforded a VA examination in February 2003, no opinion was 
offered linking a current skin condition to the veteran's 
military service.  In sum, the Board finds that the 
preponderance of the evidence is against a finding that a 
current skin/scalp condition was incurred during active duty 
or a period of ACDUTRA.  As such, the benefit sought on 
appeal must be denied.  
ORDER

Service connection for a skin and scalp disorder is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


